Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ke et al. (CN 101639766 A, hereinafter “Ke”, the Espacenet translation is  used for the citations below). 

As to claim 1, Ke (Fig. 1) discloses a display apparatus for optimizing a display mode (100), comprising 
a display (200), configured to display an image data stream, wherein the display has a plurality of display modes (Page 5 lines 165-169);  
a memory, configured to store a plurality of modules (Page 4 lines 163); and 
a processor (210), coupled to the display and the memory, wherein the processor is configured to access and execute the plurality of modules (Page. 5 lines 172-174), and the plurality of modules comprising: 

a neural network module (116), classifying the plurality of sampling data through the neural network to generate a classification outcome corresponding to the plurality of display modes (Page 5 lines 165-169, Page 7 lines 261-273, histogram); and 
a mode selection module (114), selecting one of the plurality of display modes according to the
classification outcome to display the image data stream (Page 7 lines 267-270). 
The above rejection also applies to the corresponding method of claim 6.

As to claim 3, Ke discloses the display apparatus for optimizing the display mode according to claim 1, wherein the processor generates the trigger signal in response to one of a plurality of events, wherein the plurality of events comprises: 
a scene of the image data stream being changed;  
a source of the image data stream being changed;  
the processor receiving a control signal from an input interface, wherein the input interface is
coupled to the processor; and 
the image data stream starting to play (Page 5 lines 200-203, execution of an application will play the image data associated with the application). 
The above rejection also applies to the corresponding method of claim 8.

 	As to claim 5, Ke discloses the display apparatus for optimizing the display mode according to claim 1, wherein the plurality of sampling data respectively correspond to a plurality of different time points in the first time interval (Page  7 lines 265-271, histogram). 
The above rejection also applies to the corresponding method of claim 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ke as applied to claims 1 and 6 above, and further in view of Arai (US 2015/0244974 A1).

As to claim 2, Ke discloses the display apparatus for optimizing the display mode according to claim 1, wherein 
the plurality of display modes comprise a first display mode and a second display mode (Page 6 lines 227-230, different display settings), 
the classification outcome comprises at least a first label corresponding to the first display mode
and at least a second label corresponding to the second display mode (Page 8 lines 307-310, display settings for different areas).
Ke does not disclose the mode selection module selects the first display mode to display the image data stream based on that a first number of the at least a first label is greater than a second number of the at least a second label. 
However, Unno (Fig. 7) teaches the mode selection module selects the first display mode to display the image data stream based on that a first number of the at least a first label is greater than a second number of the at least a second label.
However, Arai (Fig. 1) teaches the mode selection module (7) selects the first display mode (Fig. 2B) to display the image data stream based on that a first number of the at least a first label is greater 
It would have been obvious to one of ordinary skill to combine the teaching of Arai to apply a threshold in the device disclosed by Ke. The motivation would have been to determine the display modes for different types of image (Arai; Para. 0033). 
The above rejection also applies to the corresponding method of claim 7.
 
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ke as applied to claims 1 and 5 above, and further in view of Jeon (US 2015/0062099 A1, hereinafter “Jeon”).

As to claim 4, Ke does not disclose the display apparatus for optimizing the display mode according to claim 1, wherein the trigger signal is a periodic signal. 
However, Jeon teaches the display apparatus for optimizing the display mode according to claim 1, wherein the trigger signal is a periodic signal (Fig. 3 element VSYNC; Para. 0054-0057).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Jeon to apply a control/trigger signal periodically in the device disclosed by Ke. The motivation would have been to update display mode periodically as needed (Jeon; Para. 0058). 
The above rejection also applies to the corresponding method of claim 9.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597.  The examiner can normally be reached on M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625